2017 IL App (1st) 143268
                                                                        SECOND DIVISION
                                                                             June 6, 2017

                                                 No. 1-14-3268

     THE PEOPLE OF THE STATE OF ILLINOIS,                 )              Appeal from the
                                                          )              Circuit Court of
                           Plaintiff-Appellee,            )              Cook County, Illinois.
                                                          )
     v.                                                   )              No. 06 CR 12790
                                                          )
     SHANNON EVANS,                                       )              Honorable
                                                          )              Thaddeus L. Wilson,
                           Defendant-Appellant.           )              Judge Presiding.

            JUSTICE MASON delivered the judgment of the court, with opinion.
            Presiding Justice Hyman and Justice Neville concurred in the judgment and opinion.

                                                  OPINION

¶1          Defendant Shannon Evans was convicted of first degree murder in the October 13, 2005,

     shooting death of Robert Duffy. He filed a postconviction petition asserting (1) actual innocence

     based on affidavits from two witnesses stating that Evans was not present when Duffy was shot

     and (2) ineffectiveness of trial counsel for failing to investigate witnesses who could have

     testified for Evans at trial. The trial court dismissed Evans’s petition at the second stage of

     postconviction proceedings, finding that in light of the State’s strong evidence of Evans’s guilt,

     his “new” witnesses did not conclusively disprove the State’s theory of the case nor was Evans

     prejudiced by the alleged mistakes of counsel. Evans now appeals. We agree with the trial court

     and affirm.

¶2                                           BACKGROUND

¶3          Because Evans purports to raise an actual innocence claim, it is necessary to set forth the

     trial testimony in some detail. Tina Mosley, Duffy’s longtime girlfriend, testified that Duffy and

     Evans were friends and members of the Gangster Disciples street gang. They sold drugs together
     No. 1-14-3268


     out of a house at 12210 South Parnell Avenue. One of their customers was Rashad Bethany, and

     Mosley frequently saw the three of them together.

¶4          The day after Duffy’s death, Mosley met with Bethany and Evans. Evans had bloodshot

     eyes, was trembling, and appeared nervous. He told Mosley that he and Duffy had been

     conducting a drug deal at the Parnell house with members of another street gang. One of the

     other gang members pulled out a gun, and a fight ensued, during which Duffy was shot. Evans

     told Mosley he shot one of the other gang members and then fled to hide his gun. When he

     returned, he saw two bodies being placed in an ambulance. Mosley later learned that Duffy had

     been killed.

¶5          Eischa Toney testified that she lived about a block from the Parnell drug house. She had

     known Evans and Bethany since childhood. On the night of October 13, Evans, Bethany, and

     two other men known as Little Ricky and Peanut were drinking on her porch, as they often did.

     Shortly before Duffy was shot, all four left, heading in the direction of Parnell Avenue. Five to

     ten minutes later, Toney heard gunshots and saw the four men running away from Parnell

     Avenue, along with “everybody on the block.” All of them ran in different directions.

¶6          Toney next saw Evans on the day of Duffy’s funeral. Evans said that he was worried

     about being framed for Duffy’s murder because the Parnell house was “his dope spot.” He asked

     Toney whether she had heard anything about the shooting or if she knew people who were

     talking about it. Toney said she had not heard anything. A month or two later, when the four men

     returned to her home, Bethany bragged about robbing and shooting Duffy. Toney testified that

     she could not recall what, if anything, Evans said on that occasion. The State reminded Toney of

     her grand jury testimony, in which she stated that Evans admitted being “part of it” and also said

     that he helped to steal Duffy’s money and drugs. Toney said, “I was asked those questions, and



                                                    -2-
       No. 1-14-3268


       you say I answered that. Evidently, I answered that.” After Toney’s grand jury testimony, the

       State helped her relocate for her safety and paid her relocation expenses.

¶7            Patrick Fallie testified that he had known Evans since childhood. He claimed not to recall

       his whereabouts on the night of October 13, and he denied having any knowledge related to

       Duffy’s murder. He was then impeached with his grand jury testimony, in which he testified that

       he was an eyewitness to the shooting and gave a detailed account of the murder.

¶8            In his grand jury testimony on April 12, 2006, Fallie stated that on the night of October

       13, he was sitting in his car across the street from the Parnell house, waiting for two friends

       named Mike and Markina to purchase cigarettes from a neighboring house. As Fallie waited, he

       saw Duffy limp out of the front of the house, followed closely by Evans and another man. Both

       of the men following Duffy were holding handguns. Duffy turned to face Evans, holding his

       hands in front of his face as if to block a bullet and saying, “Don’t shoot, don’t shoot, it ain’t

       worth it, don’t kill me.” Evans shot him four or five times, then picked up a bag that Duffy was

       carrying and ran away. Fallie told the grand jury that he did not tell this information to the police

       sooner because he was afraid for his life.

¶9            A forensic investigator with the Chicago police department testified that he recovered

       casings from two different caliber weapons at the Parnell house.

¶ 10          Evans’s sole witness was Markina Polk, who testified that she witnessed the murder.

       Together with a friend she referred to as “Mike Mike,” she went to the house next to the Parnell

       drug house to purchase cigarettes. Fallie, whom Polk knew, was sitting across the street in his car

       and waved to her. As Polk approached the cigarette house, she saw Duffy on the lawn of the

       house next door, arguing with two men whom she did not recognize, one of whom was armed.

       Polk did not see Evans on the scene. One of the men pushed Duffy, and the other man began



                                                       -3-
       No. 1-14-3268


       shooting Duffy, at which point Polk ran into the cigarette house. She heard around five shots in

       total.

¶ 11            Some time later, Polk learned that Evans had been arrested for Duffy’s murder. She

       attempted to contact authorities to tell them what she knew, but she did not pursue the matter

       because she was afraid of the real murderers. Additionally, Polk admitted that shortly before

       trial, Fallie asked her to deny seeing him at the scene of the murder.

¶ 12            Evans was found guilty of first degree murder with a firearm. He was sentenced to 45

       years’ imprisonment, plus a consecutive 20-year add-on for personally discharging a firearm. On

       direct appeal to this court, he argued that he was denied his right to a speedy trial, the trial court

       improperly admitted hearsay evidence, and the State failed to prove him guilty beyond a

       reasonable doubt. We affirmed his conviction in People v. Evans, 2011 IL App (1st) 091389-U,

       and his petition for leave to appeal to the Illinois Supreme Court was denied on November 30,

       2011 (People v. Evans, No. 113097 (Ill. Nov. 30, 2011)).

¶ 13            Nine months later, on August 30, 2012, Evans filed his pro se postconviction petition.

       After Evans obtained counsel, his amended petition raised (1) an actual innocence claim and (2)

       an ineffective assistance of counsel claim based on trial counsel’s alleged failure to investigate

       and present available evidence of Evans’s innocence. The petition also raised various other

       claims that Evans does not pursue on appeal.

¶ 14            Evans’s actual innocence claim is based upon the affidavits of Mike Miles and Tiara

       Murph. In Miles’s affidavit, he stated that on the night of October 13, 2005, he drove Polk to the

       cigarette house. While he was waiting outside, he saw Duffy limping out of the house next door,

       being chased by two men. Miles recognized one of the men as “Gutta.” He saw Gutta shoot

       Duffy in the head, and then the two men both shot Duffy three or four more times. Afterwards,



                                                        -4-
       No. 1-14-3268


       the two men ran away; one of them made eye contact with Miles while running. Miles stated that

       he did not see Evans at any time during the incident. He never contacted the police because he

       feared for his life. Nevertheless, he said that he was willing to testify for Evans at an evidentiary

       hearing and would have testified for him if called at trial.

¶ 15          In Murph’s affidavit, she stated that she was walking home when she observed two men

       with guns chasing Duffy out of the house next to the cigarette house. She heard shooting and ran.

       Because she was scared for her life, she told nobody about the incident except for her

       grandmother, who moved Murph to Indiana for her safety. A few years ago, Murph moved back

       to Chicago because she thought “enough time had passed that it would be okay,” although she

       was still afraid. Four months ago, she learned that Evans had been convicted of Duffy’s murder.

       She knew Evans from the neighborhood and knew that she did not see him on the day of the

       murder, so she decided to come forward to tell what she had witnessed.

¶ 16          Regarding his ineffective assistance of counsel claim, Evans argued that his trial counsel

       should have called Miles to testify on his behalf. He stated that counsel should have been aware

       of Miles’s existence because both Fallie and Polk named “Mike” as a witness to the crime.

¶ 17          Evans also argued that trial counsel was ineffective for failing to investigate Hosea West

       as a potential exculpatory witness. In pretrial discovery, the State disclosed a police report

       detailing an interview with West on October 23, 2005. West told police that he was in the area of

       the shooting on the evening of the murder. He saw Bethany and spoke briefly with him; then

       Bethany left, accompanied by Little Ricky and Peanut. Later, West heard gunshots. He saw Little

       Ricky and Peanut running toward him from the direction of Parnell Avenue, followed by

       Bethany, who glared at him. West did not see Evans on that day. According to West, word on the

       street was that Bethany “set up” Duffy to be killed, but Evans did the actual shooting.



                                                        -5-
       No. 1-14-3268


¶ 18          The State filed a motion to dismiss Evans’s postconviction petition, which the circuit

       court granted on August 5, 2014. The court found that Evans’s petition was untimely, having

       been filed two days after the statutory deadline. The court also found that Evans’s claims were

       not meritorious. Regarding the actual innocence claim, the court found that Miles and Murph’s

       affidavits were cumulative of Polk’s testimony and did not add anything to the theory of the case

       Evans advanced at trial. It also found that Miles’s affidavit was not newly discovered, since

       multiple witnesses referenced “Mike” at trial, indicating that counsel could have discovered

       Mike through due diligence. Regarding the ineffective assistance of counsel claim, the court

       found that since Miles’s testimony would have been cumulative of Polk’s testimony, Evans was

       not prejudiced by counsel’s failure to call Miles at trial. The court did not specifically address the

       police interview with West.

¶ 19          Evans filed a motion to reconsider, arguing that he was not culpably negligent for his

       untimely filing because he relied on the erroneous advice of counsel. Before Evans filed his

       postconviction petition, his mother contacted Evans’s current postconviction counsel for advice,

       although she was unable to pay the required retainer. Counsel incorrectly informed Evans that

       the filing deadline was nine months from the denial of his petition for leave to appeal, and Evans

       relied on that advice in filing his petition. Evans attached an affidavit from his postconviction

       counsel in which she corroborated Evans’s allegations.

¶ 20          On September 30, 2014, the trial court found that Evans was not culpably negligent for

       his untimely filing, but it ruled that the portion of the court’s order dismissing his petition on the

       merits would stand.




                                                        -6-
       No. 1-14-3268


¶ 21                                               ANALYSIS

¶ 22          The Post-Conviction Hearing Act sets forth a three-stage process for adjudicating a

       postconviction petition. 725 ILCS 5/122-1 et seq. (West 2014). At the first stage, the court

       independently reviews the petition to determine whether it sets forth the gist of a constitutional

       claim. People v. Hodges, 234 Ill. 2d 1, 9 (2009). If so, the petition advances to the second stage,

       where the petitioner may amend his petition with the assistance of appointed counsel and the

       State may move to dismiss or answer the petition. People v. Gaultney, 174 Ill. 2d 410, 418

       (1996). To survive a motion to dismiss, the petition must make a “substantial showing of a

       constitutional violation.” People v. Edwards, 197 Ill. 2d 239, 246 (2001). All well-pleaded facts

       not positively rebutted by the trial record are taken as true, and the trial court is not to engage in

       factfinding or credibility determinations. People v. Coleman, 183 Ill. 2d 366, 385 (1998); People

       v. Hall, 217 Ill. 2d 324, 334 (2005). Credibility determinations are reserved for the third stage of

       postconviction proceedings, where the trial court holds an evidentiary hearing on petitioner’s

       claims. People v. Pendleton, 223 Ill. 2d 458, 473 (2006). We review the second-stage dismissal

       of a postconviction petition de novo. Id.

¶ 23                                     Timeliness of Evans’s Petition

¶ 24          Initially, the State argues that Evans’s postconviction petition was untimely, since it was

       filed two days after the statutory deadline. This deadline does not apply to actual innocence

       claims, which are not subject to time constraints (725 ILCS 5/122-1(c) (West 2014)), but it does

       apply to Evans’s ineffective assistance of counsel claim. Evans concedes untimeliness, but he

       argues that his late filing was not due to his culpable negligence, since he was relying on the

       erroneous advice of postconviction counsel. We agree with Evans.




                                                        -7-
       No. 1-14-3268


¶ 25          After Evans’s conviction was affirmed on direct appeal, his petition for leave to appeal to

       the Illinois Supreme Court was denied on November 30, 2011. From that date, Evans had 90

       days to file a petition for a writ of certiorari to the United States Supreme Court (Sup. Ct. R. 13)

       and an additional six months to commence postconviction proceedings (725 ILCS 5/122-1(c)

       (West 2012))—i.e., until August 28, 2012. But Evans relied on the advice of his postconviction

       counsel, who erroneously told him that he had nine months in which to file his petition. Evans

       therefore filed his petition two days after the deadline, on August 30, 2012.

¶ 26          Thus, we can only consider Evans’s claim of ineffective assistance of counsel if Evans

       demonstrates that his late filing was not due to his culpable negligence. Id. Culpable negligence

       is “something greater than ordinary negligence and is akin to recklessness.” People v. Boclair,

       202 Ill. 2d 89, 108 (2002). To show a lack of culpable negligence, a defendant must present

       allegations of specific fact showing why his tardiness should be excused (People v. Hobson, 386
Ill. App. 3d 221, 233 (2008)); vague or conclusory assertions will not suffice (People v. Gunartt,

       327 Ill. App. 3d 550, 552 (2002)).

¶ 27          Under the circumstances, we find that Evans’s untimely filing was not due to his culpable

       negligence. Our supreme court dealt with a similar situation in People v. Rissley, 206 Ill. 2d 403,

       410 (2003), where defendant’s counsel erroneously informed him that he had three years from

       the date of his sentencing to file a postconviction petition. Defendant had no reason to question

       the advice of his counsel, and had every reason to believe his petition was timely filed. Id. at 421.

       Thus, the Rissley court held that defendant was not culpably negligent for his late filing. Id.; see

       also Hobson, 386 Ill. App. 3d at 237 (finding a lack of culpable negligence upon similar facts).

       Likewise, Evans was not culpably negligent for relying upon the erroneous advice of his

       postconviction counsel regarding the filing deadline.



                                                       -8-
       No. 1-14-3268


¶ 28                                             Actual Innocence

¶ 29             Evans argues that the trial court erred in dismissing his actual innocence claim because,

       he contends, the eyewitness accounts of Miles and Murph were new and noncumulative evidence

       that he did not kill Duffy. The State contends that the facts contained in their affidavits were not

       newly discovered, and in any event, their affidavits were cumulative of the testimony of Polk,

       who also stated that Evans was not present when Duffy was shot.

¶ 30             We first take issue with Evans’s characterization of his claim as one asserting his actual

       innocence. An actual innocence claim does not merely challenge the strength of the State’s case

       against the defendant. People v. Collier, 387 Ill. App. 3d 630, 636 (2008). Indeed, it is well-

       established that sufficiency of the State’s evidence is not a proper issue for a postconviction

       proceeding. Id. at 638. Rather, the hallmark of an actual innocence claim is “ ‘total vindication’ ”

       or “exoneration” (id. at 636 (quoting People v. Savory, 309 Ill. App. 3d 408, 414-15 (1999))); it

       is a claim that the defendant is free of any criminal involvement, either in the crime for which he

       was convicted or any lesser included offense. People v. Barnslater, 373 Ill. App. 3d 512, 520

       (2007).

¶ 31             In light of (i) Evans’s admission to Mosley that he was present at the time Duffy was

       shot, he was armed, and he fired his weapon, (ii) Toney’s and Fallie’s grand jury testimony

       admitted substantively during Evans’s trial, and (iii) Polk’s trial testimony that Evans was not the

       man pointing a gun at Duffy, Miles’s and Murph’s affidavits bear only on the sufficiency of the

       evidence. Evans has already advanced—and lost—a sufficiency of the evidence argument in his

       direct appeal. Evans, 2011 IL App (1st) 091389-U, ¶ 33. And, as we discuss below, the evidence

       Evans proffers is cumulative of Polk’s testimony to the effect that Evans was not present when

       Duffy was shot and that, in fact, someone else was pointing a gun at Duffy. Thus, we could



                                                        -9-
       No. 1-14-3268


       dispose of the issues in this appeal (save for Evans’s ineffective assistance claim) on res judicata

       grounds. People v. Fair, 193 Ill. 2d 256, 267 (2000) (res judicata precludes issues that were

       raised on direct appeal from being raised again in postconviction petition (citing People v.

       Emerson, 153 Ill. 2d 100, 106 (1992) (postconviction petitioner cannot avoid the bar of

       res judicata simply by rephrasing claims raised on direct appeal))); see also Collier, 387 Ill. App.
3d at 638 (rejecting petitioner’s actual innocence claim where “it is inescapable that the

       defendant has repackaged the reasonable doubt arguments advanced at trial, on direct appeal, and

       collateral review and placed them upon the altar of actual innocence”).

¶ 32          But even if we accepted the “actual innocence” label Evans attaches to his petition, we

       would reach the same result. Because the conviction of an innocent person violates due process,

       a postconviction petitioner has the right to assert a claim of actual innocence based upon newly

       discovered evidence. People v. Coleman, 2013 IL 113307, ¶ 84 (citing People v. Washington,

       171 Ill. 2d 475, 488-89 (1996)). To obtain relief, defendant must present evidence that is (1)

       new, in that it could not have been discovered prior to trial through due diligence; (2) material to

       the issue of defendant’s innocence; (3) noncumulative of the evidence presented at trial; and (4)

       sufficiently conclusive that it would probably change the result on retrial. Id. ¶ 96. Defendant

       bears the burden of demonstrating these elements by a preponderance of the evidence. Id. ¶ 92.

¶ 33          Miles’s affidavit was not newly discovered because defendant has not shown that his

       testimony was undiscoverable prior to trial. On the contrary, both Polk and Fallie (via his grand

       jury testimony) testified that Polk was accompanied to the cigarette house by her friend “Mike.”

       Thus, defense counsel should have been aware of “Mike” as a potential witness to the shooting.

       Miles, for his part, never averred that after the shooting he made himself unavailable to

       investigators. On the contrary, he stated that he would have testified for Evans if called at trial.



                                                      -10-
       No. 1-14-3268


       Accordingly, Evans has failed to make a substantial showing that Miles’s testimony could not

       have been discovered prior to trial through due diligence.

¶ 34          As for Murph’s affidavit, Evans argues that it is newly discovered because he could not

       have discovered prior to trial that Murph was a witness to the crime: she told nobody about the

       incident except for her grandmother and moved to Indiana afterwards. The State argues that,

       regardless of Murph’s availability, her affidavit is not new because the facts she alleges were

       already known to defendant at the time of trial. See Barnslater, 373 Ill. App. 3d at 523

       (“evidence is not ‘newly discovered’ when it presents facts already known to the defendant at or

       prior to trial, though the source of those facts may have been unknown, unavailable, or

       uncooperative” (emphasis added)).

¶ 35          We need not resolve this issue because, regardless of whether Murph’s affidavit qualifies

       as newly discovered, it is readily apparent that it is cumulative of Polk’s trial testimony. Both

       witnesses had substantially the same version of events. Polk stated that she saw Duffy on the

       lawn of the Parnell house, arguing with two men, neither of whom were Evans. One of the men

       shoved Duffy, and then the other man shot him. Murph averred that she saw Duffy being chased

       out of the Parnell house by two men, and then she heard gunshots. Evans, whom Murph knew,

       was not one of the men. Murph’s testimony does not differ from Polk’s testimony in any material

       aspect, except that she describes the confrontation in less detail and did not see the actual

       shooting. Presenting her testimony at trial would not have added anything to the evidence that

       was already before the jury.

¶ 36          Evans argues that Murph’s testimony should not be considered cumulative because Polk

       was “substantially impeached” at trial and, therefore, Murph’s testimony would have been more

       convincing. We note that this argument is directly contrary to Evans’s position on direct appeal,



                                                      -11-
       No. 1-14-3268


       where he argued that Polk’s testimony “was not impeached or inconsistent in any manner.” In

       any event, Evans does not provide any authority for the proposition that an actual innocence

       claim is valid when a newly discovered witness, whose testimony is cumulative of exculpatory

       testimony presented at trial, is “better” than the witness who actually testified. The sole case

       cited by Evans on this issue is In re Lane, 71 Ill. App. 3d 576, 580 (1979), which did not concern

       a postconviction proceeding, but the court’s exclusion of an alibi witness at a probation hearing.

       Finding the exclusion of the witness to be an abuse of discretion, the court in Lane noted that the

       alibi witness that had been permitted to testify had been “clearly discredited” because he

       admitted to being drunk. Id. No such circumstances are present here.

¶ 37           We disagree that Murph’s testimony was “better” than Polk’s. Most critically, because

       Murph did not see the actual shooting, her testimony is of limited value in determining whether

       Evans was the shooter. On the issue of credibility, Evans argues that Polk’s credibility was

       impaired by her statement on cross-examination that she did not come forward sooner because

       she feared for her life. But Murph’s testimony suffers the same alleged infirmity: she also

       initially chose not to contact authorities out of fear for her life.

¶ 38           Evans also lists various other ways in which Polk’s testimony was purportedly

       impeached: she purchased marijuana from Fallie, she was an acquaintance of Evans, and she

       only saw one of Duffy’s assailants holding a gun (unlike Murph, who stated that both men were

       armed). We would not characterize any of this as substantial impeachment. First, the trial court

       struck Polk’s testimony about purchasing marijuana, and the jury is therefore presumed not to

       have considered that statement. City of Chicago v. Eychaner, 2015 IL App (1st) 131833, ¶ 105.

       In any event, there was no implication that Polk was under the influence of marijuana at the time

       she witnessed Duffy’s murder. Furthermore, the fact that she only saw one of the assailants



                                                         -12-
       No. 1-14-3268


       holding a gun is a minor discrepancy that does not significantly discredit her testimony that

       Evans was not present. And Murph, like Polk, was acquainted with Evans.

¶ 39          Finally and most importantly, Miles’s and Murph’s affidavits, whether viewed

       individually or together, are not sufficiently conclusive that they would likely change the result

       on retrial, given the strength of the State’s evidence against Evans. See People v. Sanders, 2016
IL 118123, ¶ 47 (“the conclusiveness of the new evidence is the most important element of an

       actual innocence claim”). First, according to Mosley’s unimpeached testimony, Evans admitted

       the day after the murder that (i) he was present when Duffy was shot (supposedly by a rival gang

       member), (ii) he had a gun, and (iii) he shot someone. Thus, Evans’s own admissions contradict

       the testimony of his witnesses that he was not present during the shooting.

¶ 40          Second, both Fallie and Toney directly implicated Evans in their grand jury testimony,

       which was admitted as substantive evidence at trial. Fallie, who was sitting in his car across the

       street from the Parnell house, testified that he saw Evans shoot Duffy four or five times. Toney

       testified that on the night of the murder, she saw Evans, Bethany, and two other men heading for

       the Parnell house; shortly thereafter, gunshots were fired, and Toney saw all four men running

       away from the house. Evans later admitted to her that he was “part of it” and helped to steal

       Duffy’s money and drugs.

¶ 41          Although Fallie and Toney recanted their grand jury testimony at trial, recantations are

       considered inherently unreliable (People v. Morgan, 212 Ill. 2d 148, 155 (2004)). Fallie’s

       recantation is particularly incredible under the circumstances: before the grand jury, he gave a

       detailed eyewitness account of the murder that was consistent with the physical evidence and the

       testimony of the State’s other key witness, but, at trial, he claimed to have no memory of that

       evening. The jury was entitled to disregard Fallie’s claimed lack of memory and to credit his



                                                      -13-
       No. 1-14-3268


       grand jury testimony. As for Toney, she admitted that after her grand jury testimony, the State

       paid to relocate her for her safety—which would only be necessary if she did, in fact, implicate

       Evans.

¶ 42            Thus, in light of the State’s evidence against Evans, the testimony of Miles and Murph

       would not have changed the jury’s verdict. See Sanders, 2016 IL 118123, ¶ 53 (evidence was not

       so conclusive as to change the probable result on retrial where it “merely contradict[ed] the

       testimony of other occurrence witnesses”). For this reason, as well as our earlier findings that

       Miles’s testimony was not newly discovered and Murph’s testimony was cumulative of Polk’s

       testimony, Evans has not established the necessary elements for a claim of actual innocence.

¶ 43                                 Ineffective Assistance of Trial Counsel

¶ 44            Evans next argues that his trial counsel was ineffective for failing to investigate and

       present Miles and West as exculpatory witnesses. The State argues that Evans failed to establish

       a reasonable probability that their testimony would have changed the outcome of the trial, given

       the strength of the State’s case against Evans.

¶ 45            Both the United States Constitution and the Illinois Constitution provide that a criminal

       defendant has the right to effective assistance of counsel. U.S. Const., amends. VI, XIV; Ill.

       Const. 1970, art. I, § 8. Under the two-prong test articulated in Strickland v. Washington, 466
U.S. 668, 687 (1984), a defendant is deprived of the effective assistance of counsel when (1)

       counsel’s performance was deficient, in that it fell below an objective standard of

       reasonableness, and (2) the deficient performance prejudiced the defense. See People v. Lee,

       2016 IL App (1st) 152425, ¶ 54 (applying Strickland).

¶ 46            To establish the first Strickland prong, a defendant must show that “counsel’s

       performance was objectively unreasonable under prevailing professional norms.” People v.



                                                         -14-
       No. 1-14-3268


       Domagala, 2013 IL 113688, ¶ 36. A mistake in trial strategy, without more, does not satisfy this

       prong; on the contrary, counsel’s strategic decisions are afforded considerable deference. People

       v. McGee, 373 Ill. App. 3d 824, 835 (2007). As the Strickland Court stated, “strategic choices

       made after thorough investigation of law and facts relevant to plausible options are virtually

       unchallengeable; and strategic choices made after less than complete investigation are reasonable

       precisely to the extent that reasonable professional judgments support the limitations on

       investigation.” Strickland, 466 U.S. at 690-91. Deciding whether to call a witness at trial is a

       matter of trial strategy, and, accordingly, there is a strong presumption that such decisions reflect

       sound strategy rather than incompetence. People v. Enis, 194 Ill. 2d 361, 378 (2000).

¶ 47          For the second Strickland prong, the defendant must show that there is a reasonable

       probability that the outcome of the proceeding would have been different if not for counsel’s

       unprofessional errors. Strickland, 466 U.S. at 694. A reasonable probability is “a probability

       sufficient to undermine confidence in the outcome” (People v. Colon, 225 Ill. 2d 125, 135

       (2007)), but it need not be over 50% (People v. McCarter, 385 Ill. App. 3d 919, 935 (2008)

       (citing Miller v. Anderson, 255 F.3d 455, 459 (7th Cir. 2001)).

¶ 48          It is not clear from the record whether trial counsel ever talked to West about appearing

       as a defense witness. But even if counsel did not, we do not believe he may be faulted for that

       decision. Based upon the police report adduced by Evans, West’s testimony would have been of

       little value to the defense. West did not see any part of the altercation with Duffy, let alone the

       actual shooting. Additionally, his statement that he saw Bethany, Little Ricky, and Peanut after

       the shooting—but not Evans—is consistent with Toney’s testimony that after the shooting,

       everyone (including Evans) fled the scene in different directions. Thus, it is unlikely that West’s




                                                       -15-
       No. 1-14-3268


       testimony would have changed the outcome of the trial, and counsel’s decision not to pursue this

       avenue of investigation would have been reasonable.

¶ 49          As for Miles, Evans has not demonstrated that his testimony would have created a

       reasonable probability of a different outcome. As discussed, the State’s case against Evans was

       strong; if the jury chose to disbelieve Polk, it is unlikely that calling her friend to the stand to

       recite a similar account of events would have changed their minds. Because Evans has not

       satisfied the prejudice prong of Strickland, his ineffective assistance claim necessarily fails. See

       People v. Garman, 2016 IL App (3d) 150406, ¶ 13 (if counsel’s actions did not prejudice

       defendant, a court need not decide whether counsel’s performance was constitutionally deficient

       (citing People v. Griffin, 178 Ill. 2d 65, 74 (1997))).

¶ 50                                              CONCLUSION

¶ 51          For the foregoing reasons, we affirm the trial court’s second-stage dismissal of Evans’s

       postconviction petition.

¶ 52          Affirmed.




                                                        -16-